DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on April 5, 2021, is acknowledged. The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden. This argument is found persuasive, and the restriction is hereby withdrawn, rendering Applicant’s election of Group II moot. The entire application is examined hereinbelow.
Drawings
The drawings are objected to because Figure 1A utilizes solid black shading, causing the details of the drawing to be unclear. Per 37 CFR 1.84(m), solid black shading areas are not permitted, except when used to represent bar graphs or color. In this case, the solid black shading is being used to represent, e.g., pulleys 152, variable speed motors 154, control unit 156, and sensors 158, none of which are actually distinguishable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 8, 10-12, and 15 are objected to because of the following informalities:  
In claim 8, the recitation “receive indications of one or more from global geo location indication of the autonomous airborne vehicle and wind conditions near the autonomous airborne vehicle” does not appear to be grammatical sense, such that the meaning of the claim is unclear.
In claim 10, the recitation “further determined so to ensure” does not appear to be grammatical sense, such that the meaning of the claim is unclear.
In claim 11, line 6, the recitation “when its length reached” is objected to for improperly changing the tense of the claim to a past tense. The rest of claim 11 appears to use future tense other than the above-identified recitation, and method claims in general should maintain a single tense throughout the claim to increase comprehension.
In claim 11, line 8, the recitation “at the end of the landing securing” should read “at the end of the landing, securing” or the like in order to properly punctuate the claim for increased comprehension.
In claim 12, line 6, “when vertical lift power of the airborne vehicle passes approaches the magnitude” does not make grammatical sense.
In claim 12, line 7, “the airborne vehicle stopping extending of the cable” should read “the airborne vehicle, stopping extending of the cable” or the like in order to properly punctuate the claim for increased comprehension.
In claim 12, line 8, “during the landing approach maintaining” should read “during the landing approach, maintaining” or the like in order to properly punctuate the claim for increased comprehension.
In claim 12, line 10, “provide by the parawing” should read “provided by the parawing” or the like.
In claim 12, line 10, “substantially zero beginning” should read “substantially zero, beginning” or the like in order to properly punctuate the claim for increased comprehension.
In claim 12, line 12, “more than predefined cable tension threshold” should read “more than the predefined cable tension threshold” or the like.
In claim 15, line 1, “wherein the airborne vehicle comprising” should read “wherein the airborne vehicle comprises” or the like. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, the following claims limitations are being interpreted under 35 U.S.C. 112(f):
“forward thrust means” in claims 4 and 12
“vertical lift means” in claims 5 and 12
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 2 and 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “angularity sensors adapted to provide to the control unit indications of relative angle of the cable with respect to a reference plane on the airborne body” which is indefinite, because it is unclear what “relative angle of the cable” the claim is referring to. Claim 1, from which claim 2 depends, only recites the cable being wound and unwound around the pulley, but does not recite some straight length of cable from which an angle could be measured, much less an object to which the cable is attached as it extends from the pulley. Presumably Applicant intends to require the cable being attached at a distal end to a portion of the parawing or the like, but such is not described or otherwise required by the claims as they are currently written.
Claim 11, line 3 recites “the autonomous vehicle” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 11 to read “an autonomous vehicle” in order to promote compact prosecution.
Claim 11, line 3 recites “the landing approach” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 11 to read “a landing approach” in order to promote compact prosecution.
Claim 11, line 4 recites “the airspeed of the airborne body” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting an airspeed of the airborne body” in order to promote compact prosecution.
Claim 11, line 5 recites “extending the cable” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 11 to read “extending a cable” in order to promote compact prosecution.
Claim 11, line 5 recites “extending the cable” which is indefinite because the nature of the extension is unclear. The parawing is not disclosed by Applicant as having any means or mechanism for facilitating extension of the cable. However, the cable to not described by claim 11 as being connected, operatively or otherwise, with the airborne body. Therefore it is unclear whether the cable extension of claim 11 is required to be performed in accordance with the teachings of Applicant. Claims 12 and 15 are likewise rejected.
Claim 11, lines 6-7 recite “stopping extension of the length of the cable when its length reached a predefined secure distance from the airborne body” which is indefinite, because it is unclear how the length of the cable can be considered to be at a distance from the airborne body if the cable is, as taught by Applicant’s disclosure, secured to the airborne body. While a distal end of the cable attached to the parawing will be at some length from a proximal end of the cable attached to the airborne body, the cable as a whole cannot be considered a specific distance from the airborne body, much as a person’s arm cannot be considered a specific distance from their torso.
Claim 11, line 8 recites “the autonomous airborne body” which is indefinite for lacking proper antecedent basis. Specifically, while the preamble of claim 11 recited the automated landing of an airborne body, that does not necessarily mean that the 
Claim 11, line 9 recites “extending the cable attached to the parawing until the parawing reaches the landing pad” which is indefinite because it contradicts Applicant’s disclosure, and additionally does not conform to the logical configuration of the disclosed invention. Extending the cable further would not logically cause the parawing to reach the landing pad. However, if one end of the cable were attached to the airborne body (not currently required by the claim), then rewinding the cable at the end of landing, as taught by Applicant in para. [0050] in the specification, would eventually cause the parawing to reach the landing pad. For examination purposes, Examiner is interpreting claim 11 to read “rewinding the cable attached to the parawing until the parawing reaches the landing pad” in order to promote compact prosecution.
Claim 12, line 9 recites “maintaining the parawing airspeed” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 12 to read “maintaining a parawing airspeed” in order to promote compact prosecution.
Claim 12, line 10 recites “when the vertical lift power provide by the parawing” which is indefinite for lacking proper antecedent basis. For examination purposes, Examiner is interpreting claim 12 to read “when a vertical lift power provide by the parawing” in order to promote compact prosecution.
	Claim 15 recites “receive indication of the length of the cable extending out” which is indefinite because, as per the rejection of claim 11 above, it is unclear what 
	Claim 16 recites “maintaining a defined tension of the cables” which is indefinite for lacking proper antecedent basis. Prior to claim 16, only a single cable has been recited and claimed. Therefore there is no antecedent basis for the recitation of a plurality of “cables” in claim 16.
	Claim 17 recites “wherein the maintained tension is determined to ensure that the parawing maintains its aerodynamic form” which is indefinite because its meaning is unclear. Specifically, it is unclear whether a new “maintained tension” is determined, or whether the “defined tension” in claim 16 is determined. Furthermore, the nature of the determination, i.e., who or what is doing the determining, is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “wherein the airborne vehicle is autonomous” which is already recited in claims 11 and 12, both of which claim 14 depends from. Therefore claim 14 does not further limit the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCann et al. (US 2012/0145833 A1), hereinafter McCann.
Regarding claim 1, McCann discloses a system for automated landing an airborne body (payload 5) suspended on a parawing (para. [0148], regarding an aerial delivery system in which the flight controller is used to control a ram-air parachute), the system comprising: 
a case (flight control unit 1; fig. 3B), adapted to be attached to the airborne body (via risers 24, as shown in fig. 3A), the case comprising: 
at least one powered pulley (pulleys 213, 217; fig. 13B) adapted, each, to wind and unwind a cable (as shown in fig. 13B); 
a controllable motor (motor assembly 215, 219; fig. 13B) for driving each of the at least one powered pulley (as shown in fig. 13B; see para. [0170]), adapted to rotate the pulley for winding/unwinding the cable (see again para. [0170]); 
a plurality of sensors (sensors 207, 209; fig. 12B) adapted to provide indication of at least one of linear speed of winding/unwinding the cable, tension of the cable and the length of the cable extending out of the system (para. [0169], regarding sensor 207, 209 for measuring the angular position and number of revolutions of a respective pulley for use in controlling the length of the control lines that extend from the flight controller); and 
a control unit (lower module 105; fig. 19B) adapted to receive the indications from the plurality of sensors and to control at least the speed and direction of rotation of the at least one pulley and the duration of operation of the pulley (para. [0185], regarding the lower unit may further include circuitry which translates or converts information about the present and target positions of the flight controller into currents of appropriate magnitude and duration to control the control line pulley motors); 
wherein, the controllable motor (215, 219) is adapted to provide tension no less than a predefined tension threshold (para. [0210], regarding reeling the control lines in and out moves the risers through the respective pulleys, varying the tension on the risers, which enables the parachute to move in a given direction; Examiner notes that the mere intent to use the controllable motor to provide tension no less than a predefined tension threshold does not structurally distinguish the system from the prior art, see MPEP §2114(II)) and to wind/unwind the cable in a cable linear speed no less than a predefined threshold speed (para. [0177], regarding pulleys with larger diameter hubs enable faster changes in the length of control lines extending from the flight controller for a given speed of rotation, and pulleys with smaller diameter hubs allow a greater force to be applied to a control line for a given motor drive current; Examiner notes that the mere intent to use the controllable motor to wind/unwind the cable in a cable linear speed no less than a predefined threshold speed does not structurally distinguish the system from the prior art, see MPEP §2114(II)).

Regarding claim 3, McCann discloses the invention in claim 1, and further discloses wherein the airborne body (5) is unmanned (as shown in fig. 3A).

Regarding claim 7, McCann discloses the invention in claim 1, wherein the control unit (lower module 105) is adapted to receive indications of the relative location of the autonomous airborne vehicle along its landing approach (para. [0185], regarding 

Regarding claim 8, McCann discloses the invention in claim 7, and further discloses wherein the control unit (lower module 105) is further adapted to receive indications of one or more from global geo location indication of the autonomous airborne vehicle and wind conditions near the autonomous airborne vehicle (see again para. [0185]).

Regarding claim 9, McCann discloses the invention in claim 1, and further discloses wherein the speed of unwinding/winding of the cable is determined to exert a required tension to the cable (para. [0210], regarding reeling the control lines in and out moves the risers through the respective pulleys, varying the tension on the risers, which enables the parachute to move in a given direction; Examiner notes that the mere intent to determine the speed of unwinding/winding of the cable to exert a required tension to the cable does not structurally distinguish the invention from the prior art, see MPEP §2114(II)).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by McCann et al. (US 2012/0145833 A1), hereinafter McCann, or, in the alternative, under 35 U.S.C. 103 as obvious over McCann et al. (US 2012/0145833 A1), hereinafter McCann, in view of Nicolai et al. (US 6,808,144 B1), hereinafter Nicolai.
Regarding claims 4-6, McCann discloses the invention in claim 1, and further discloses wherein the airborne body is a vehicle equipped with forward thrust means and vertical lift means, and wherein the airborne vehicle is an autonomous vehicle (given the fact that the “system for automated landing an airborne body” of claim 1 does not actually include or otherwise recite the airborne body as an element of the invention, further limitations of the airborne body as recited in claims 4-6 fall outside the scope of the invention and therefore do not add patentably distinguishable limitations to the invention).
In the alternative, with regard to claims 4-6, Examiner notes that Nicolai teaches wherein the airborne body (payload) is a vehicle equipped with forward thrust means, vertical lift means, and wherein the airborne vehicle is an autonomous vehicle (col. 3, lines 59-60, regarding the payload 101 is an unmanned air vehicle; as shown in fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over McCann et al. (US 2012/0145833 A1), hereinafter McCann, in view of Smeenk et al. (US 2015/0048621 A1), hereinafter Smeenk.
Regarding claim 2, McCann discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising: angularity sensors adapted to provide to the control unit indications of relative angle of the cable with respect to a reference plane on the airborne body.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system of McCann to include angularity sensors adapted to provide to the control unit indications of relative angle of the cable with respect to a reference plane on the airborne body as taught by Smeenk in order to ensure that the system can easily determine the angle of inclination of the cable relative to the airborne body (see Smeenk, para. [0136]).
Allowable Subject Matter
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and (d) set forth in this Office action.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647